         Case 1:21-cv-02373-KPF Document 5 Filed 03/31/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILLIAM SOLER-ORTIZ,

                             Plaintiff,

                  -v.-                                    21 Civ. 2373 (KPF)

 D.P. GROUP GENERAL                                      ORDER OF SERVICE
 CONTRACTORS,

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff brings this pro se action under Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. §§ 2000e to 2000e-17, the New York State Human

Rights Law, N.Y. Exec. Law §§ 290 to 297, and the New York City Human

Rights Law, N.Y.C. Admin. Code §§ 8-101 to 131, alleging that his employer

discriminated against him based on his national origin. By Order dated

March 30, 2021, the Court granted Plaintiff’s request to proceed in forma

pauperis.

                                    DISCUSSION

      Because Plaintiff has been granted permission to proceed IFP, he is

entitled to rely on the Court and the U.S. Marshals Service to effect service.

Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C.

§ 1915(d) (“The officers of the court shall issue and serve all process … in [IFP]

cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)).

      Although Rule 4(m) of the Federal Rules of Civil Procedure generally

requires that the summons and complaint be served within 90 days of the date
         Case 1:21-cv-02373-KPF Document 5 Filed 03/31/21 Page 2 of 4




the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered

that a summons be issued. The Court therefore extends the time to serve until

90 days after the date the summons is issued. If the complaint is not served

within that time, Plaintiff should request an extension of time for service. See

Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also

Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant,

the Marshals’ failure to effect service automatically constitutes ‘good cause’ for

an extension of time within the meaning of Rule 4(m).”).

      To allow Plaintiff to effect service on Defendant D.P. Group General

Contractors through the U.S. Marshals Service, the Clerk of Court is instructed

to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285

form”) for Defendant. The Clerk of Court is further instructed to issue a

summons and deliver to the Marshals Service all of the paperwork necessary

for the Marshals Service to effect service upon Defendant.

      Plaintiff must notify the Court in writing if his address changes, and the

Court may dismiss the action if Plaintiff fails to do so.

                                  CONCLUSION

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff,

together with an information package.




                                          2
        Case 1:21-cv-02373-KPF Document 5 Filed 03/31/21 Page 3 of 4




      The Clerk of Court is further instructed to complete the USM-285 form

with the address for D.P. Group General Contractors and deliver to the U.S.

Marshals Service all documents necessary to effect service.

      SO ORDERED.

Dated: March 31, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       3
Case 1:21-cv-02373-KPF Document 5 Filed 03/31/21 Page 4 of 4




        DEFENDANTS AND SERVICE ADDRESSES


   D.P. Group General Contractors
   900 Allerton Avenue
   Bronx, New York 10469
